By the Court, Rhodes, J.:
The question upon which we shall dispose of the appeal is whether the judgment of the County Court was admissible in evidence. The Acts of Congress and the statutes of this State, under which the plaintiff claims title, were considered by the Court in Ricks v. Reed, 19 Cal. 551, and in that case the Court held that the County Court had jurisdiction of proceedings to determine conflicting claims to town lots, as provided in the Act of the Legislature of 1860, (Stat. 1860, p. 6,) and that such proceedings constitute a “ special case ” within the meaning of Article VI, Section Nine, of the Constitution. The judgment admitted in evidence was rendered in 1863, and of course previous to the reorganization of the Courts under the amended Constitution, and. we deem it unnecessary to attempt a review of the decision in Ricks v. Reed upon the question whether the proceeding before the County Court was a special case, the jurisdiction of which it was competent to the Legislature to confer upon that Court; for unless we should become satisfied that the decision was clearly and radically wrong—and- we see no good reason to doubt its correctness—it ought not now to be changed, as it *16has become a rule of- property, and every consideration is opposed to its disturbance.
There is a ground of objection to the judgment taken by the defendant which is insurmountable. The Court held, in Ricks v. Reed, that it was a misnomer to denominate the proceeding an appeal; that the jurisdiction conferred, though designated as appellate, was really original; that the action of the Board of Trustees only became material as furnishing authority for the proceedings before the County Court. The claimant files his complaint in the County Court and serves a notice upon the contestants, who are required to demur or answer within the time provided in other civil actions, and it is provided that “ in all respects the pleadings and all proceedings shall be governed by the same rules applicable to actions commenced in a Court of record.” In 1860, B. F. Knox and F. Knox commenced the proceeding in the County Court, provided for by the statute; and in 1862 they appeared in open Court and abandoned their appeal, and asked that the same might be dismissed without prejudice to the rights of the other parties thereto •, and the Court ordered that they “ be permitted to withdraw as parties to said appeal, but the same be continued as now entitled, for the sole purpose of determining the respective rights of the other parties thereto.”
When the plaintiffs in that proceeding abandoned their appeal; and were by the Court permitted to withdraw as parties, the proceeding ended. There was no longer a plaintiff to the action, and it was beyond the power of the Court to keep the proceedings on foot. It is as essential to an action that there should be a plaintiff, as that there should be a Court to determine the controversy. The plaintiff cites no case, “ governed by the same rules applicable to actions commenced in a Court of record,” in which the Court has proceeded to determine a controversy between the defendants to the action, after there has ceased to be a plaintiff, and we think none such can be found.
The plaintiff insists that the deed of the Trustees to Ryan was sufficient to entitle them to a recovery without the aid of *17the judgment of the County Court, as it was executed, as they claim, in pursuance of the stipulation between the respective attorneys for Brewer and Ryan. But the deed purports to be made in pursuance, not of the stipulation, but of the judgment of the County Court. And another sufficient answer is, that the Board of Trustees awarded the lot to Brewer, and it was not competent to the attorney of Brewer to pass his right or title by a stipulation, and that, too, not entered into for the purpose of passing title, but in order that the Court might determine who was the rightful claimant of the lot.
Judgment reversed and the cause remanded.